Citation Nr: 1822022	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran states that he suffers from psychiatric disabilities that he maintained either began in or were permanently aggravated by his active duty service.  He attributed his respective disabilities to an in-service incident in which he witnessed an automobile accident while stationed in Germany.  See September 2017 Board hearing testimony.

In July 2011, the Veteran was afforded a VA examination in which he was diagnosed with bipolar II disorder and alcohol dependence in sustained full remission.  The VA examiner noted that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  Notably, while the VA examiner stated that the Veteran's reports of a 1973 motor vehicle accident satisfied the criteria for a stressor event, he did not report enough of the other symptoms of PTSD in order to make the diagnosis of PTSD.  

The September 2011 VA examiner's opinion is inadequate because it was based at least in part on the absence of continuity of treatment since service.  The VA examiner noted the Veteran's reports of first being diagnosed with bipolar disorder in 2000.  Further, he noted that a review of the Veteran's claims file did not reveal any notes or concerns that the Veteran had bipolar illness during his military service.  However, subsequent to this examination, the Veteran testified at his Board hearing that he had experienced intermittent manic episodes and depressive symptoms during the period from his discharge from active duty service until his initial diagnosis of bipolar disorder in 2000.  

It is continuity of symptomatology, rather than continuity of treatment, that is important. An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran has provided competent, credible lay testimony stating that he experienced stressful events during his active duty service that either caused or aggravated a psychiatric condition.  He has also reported experiencing intermittent psychiatric problems since his discharge from active duty service.  Further, a review of the Veteran's medical records reveals a number of diagnoses, including a mood disorder, PTSD, major depression, and bipolar disorder.  Thus, a remand is warranted to obtain a VA examination in order to clarify the Veteran's psychiatric diagnoses and determine whether any identified diagnosis is related to his active duty service. 

At his Board hearing, the Veteran also identified medical reports from two mental health treatment providers (A.F. and M.K.) that would be included in evidence provided in support of his claim for disability benefits with Social Security Administration (SSA).  However, a review of the available SSA records in the claims file does not show that treatment records from these two providers are included, which suggests that the SSA records may be incomplete.  Because these SSA records are potentially relevant, VA is obliged to attempt to obtain and consider them.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this claim must be remanded to try and obtain these additional records.

Since the claims file is being returned to the AOJ all other potentially relevant records also should be obtained, including all outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, please attempt to associate with the claims file all outstanding VA and non-VA treatment records regarding the Veteran, including (a) 1995 records of inpatient and outpatient treatment at Salt Lake City VAMC and (b) records of treatment with Dr. Amy Filiatreau in Redding, California in 2005 and (c) Dr. Marvin King.  

2.  Also obtain the Veteran's complete SSA records, including a copy of its determinations concerning his claim for disability benefits from this other Federal agency, together with the medical records and other evidence that served as the basis for any such determination.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any psychiatric disability diagnosed since 2010.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete medical history, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all of the Veteran's presently diagnosed psychiatric conditions.  In answering this question, the VA examiner should specifically address treatment records in the Veteran's claims file indicating a number of psychiatric diagnoses and state whether the Veteran was diagnosed with any of these conditions during the period on appeal (since August 2010).

(b)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any currently diagnosed psychiatric disability existed prior to the Veteran's entry onto active duty in November 1980? 

(c)  If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting psychiatric disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d)  If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric disorder (including mood disorder, PTSD, major depression, and bipolar disorder) had its onset in service?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




